Motion for a stay, pending hearing and determination of the appeal granted on condition that appellant Harry Zeitlan promptly place in escrow with Milton I. Stockton, Esq., the attorney for respondent Marilyn P. Zeitlan, all moneys which may be due and payable and which in the future may become due and payable under the orders of the Appellate Division. In the event of a failure to perform the conditions imposed, respondent Marilyn P. Zeitlan may apply to any Judge of this court for a vacatur of the stay.